Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

SECOND AMENDMENT, effective as of November [15], 2007, to the EMPLOYMENT
AGREEMENT, dated as of the 2nd day of November, 2004 (the “Employment
Agreement”) by and between ARAMARK CORPORATION, a Delaware corporation, and
JOSEPH NEUBAUER.

RECITALS

WHEREAS, Congress recently passed new laws regarding the taxation of deferred
compensation (the “Deferred Compensation Tax Rules”) under which certain
severance payments and benefits provided for in the Employment Agreement could
be considered to be deferred compensation, and as such, if the deferred
compensation is not paid out at certain times following certain rules,
Mr. Neubauer could be subject to tax and penalties that would be in addition to
any ordinary income taxes that Mr. Neubauer would otherwise have to pay upon
receipt of such compensation; and

WHEREAS, the United States Treasury Department recently promulgated regulations
regarding the Deferred Compensation Tax Rules, which require certain provisions
to be inserted into existing deferred compensation plans and arrangements for
compliance with the Deferred Compensation Tax Rules; and

WHEREAS, the parties hereto wish to amend the Employment Agreement to avoid the
potential imposition of any additional tax under the new Deferred Compensation
Tax Rules on some or all of the payments and benefits that Mr. Neubauer might
receive in the future (whether under the Employment Agreement or otherwise), and
therefore ARAMARK is proposing to amend the Employment Agreement to include a
provision that (1) imposes certain limitations on the timing of payments or
benefits provided under the Employment Agreement (and any other nonqualified
deferred compensation plan or arrangement maintained by ARAMARK in which
Mr. Neubauer participates) in an effort to ensure that the payment or provision
of any such payments or benefits is made at a time that is permitted under the
Deferred Compensation Tax Rules, and (2) if ARAMARK is unable to provide any
payments or benefits to Mr. Neubauer in the manner currently contemplated under
the Employment Agreement (or any other nonqualified deferred compensation plan
or arrangement maintained by ARAMARK in which Mr. Neubauer participates) without
subjecting Mr. Neubauer to an additional tax under the Deferred Compensation Tax
Rules, ARAMARK will provide Mr. Neubauer with the intended payments or benefits
in an alternative manner that conveys an equivalent economic benefit to
Mr. Neubauer as soon as practicable as may be permitted under the Deferred
Compensation Tax Rules, in addition to other provisions required by the Deferred
Compensation Tax Rules;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the Employment Agreement is amended as follows:

1. Amendment to Section 13. Section 13(a) of the Employment Agreement is amended
by replacing the semicolon (;) with the following at the end thereof:

“,which day, if Mr. Neubauer is a “specified employee” within the meaning of the
Deferred Compensation Tax Rules, shall be the first day following the six-month
period beginning on the date of Mr. Neubauer’s termination of employment;
provided, further, that to the extent that the amount of payments due under
Section 9 are not subject to the Deferred Compensation Tax Rules by virtue of
the application of Treas. Reg. Sec. 1.409A-1(b)(9)(iii)(A), such payments may be
made prior to the expiration of such six-month period;”

 

-1-



--------------------------------------------------------------------------------

2. Amendment to Section 13. Section 13 of the Employment Agreement is amended to
add the following at the end thereof:

“For purposes of the Deferred Compensation Tax Rules, each payment made under
this Agreement shall be designated as a “separate payment” within the meaning of
the Deferred Compensation Tax Rules.”

3. Effect on Employment Agreement. The ARAMARK and Mr. Neubauer each
acknowledges and agrees that upon execution of this Amendment, on and after the
date of this Amendment, the Employment Agreement will otherwise continue in full
force and effect as amended by this Amendment in accordance with its terms.

4. Miscellaneous. This Amendment is entered into and shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania. Capitalized terms
used but not defined in this Amendment are used with the meanings assigned in
the Employment Agreement.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed as of the date first above written.

 

ARAMARK CORPORATION By:  

/s/ Lynn McKee

Name:   Lynn McKee Title:   Executive Vice President, Human Resources

/s/ Joseph Neubauer

Joseph Neubauer

 

-3-